PER CURIAM.
The final order is reversed and the cause remanded for issuance of an order to show cause on the petition for writ of habeas corpus. Appellant has demonstrated that he exhausted his administrative remedies, therefore denial of the petition on that basis was error. Appellant also presented evidence on the issue of the origin of the alleged contraband items. The record before this court fails to include a statement of the former employee of the Department of Corrections which was evidently relied upon to determine appellant’s guilt at the disciplinary proceeding. The final order is REVERSED and REMANDED for further proceedings.
JOANOS, MICKLE and VAN NORTWICK, JJ., concur.